PER CURIAM.
The plaintiff appeals from an order retaxing costs upon a judgment dismissing the complaint. There is no provision in the Municipal Court Code for an appeal from an order of this character. The order can only be reviewed in this court upon an appeal from the judgment. Sections 154 and 155 Municipal Court Code.
The appellant urges that subdivision 8 of section 154 of the Municipal Court Code, which declares that an appeal will lie from an order which the court “had not the power to make,” is applicable to the situation presented here. This position is untenable. The Municipal Court has power to order retaxation of costs. Section 171, Municipal Court Code. Whether or not the justice erred in directing retaxation we do not need to determine, but that he had authority to make the order cannot be questioned.
Appeal dismissed, with $10 costs.